United States Court of Appeals
                     For the First Circuit


No. 12-2489

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                          SHAWN SAYER,

                      Defendant, Appellant.


                          ERRATA SHEET

     The opinion of this Court issued on May 2, 2014 is amended as
follows:

     On page 3, line 2, "." is inserted after "Doe".

     On page 5, line 16, "in November" is replaced with "of
November".

     On p. 19, l. 9, "City of N.Y." is replaced with "City of New
York".

     On page 19, line 25, "," is inserted after "injury)".

     On page 19, lines 25-26, "(vacated on other grounds, 543 U.S.
1182 (2005))" is replaced with "vacated on other grounds, 543 U.S.
1182 (2005)".